DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25, 27-48 are pending.
Claims 25, 27-48 are allowed


Allowable Subject Matter

The reason for allowance of claim 25 is that the closest prior art of record (Ohsuki), alone or in combination fails to teach, a rig, wherein the sensor is coupled to the rig, and, with the working member (tool that does work to a workpiece) not in contact with the workpiece, at least a portion of the weight of the rig is supported by the workpiece;  detecting a first value of a parameter measured by the sensor, wherein, during detection of the first value: the working member is not in contact with the workpiece, the working member is at a first lateral position, and the sensor is at a first sensor position; providing information that causes at least one of the one or more of the actuators to move the working member into contact with the workpiece; detecting a second value of the parameter measured by the sensor, wherein, during detection of the second value: the working member is in contact with the workpiece, the working member is at the first lateral position, and the sensor is at a second sensor position; and determining a first calibrated position of the working 

Furthermore, the applicant arguments especially on page 10 describing the claim’s rig is also included in the reasons for allowance.

Claims 39 and 44 have similar limitations and have similar reasons of allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119